Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. The phrases “the first protruding member” and “the second protruding member”, as set forth in claim 28, lack antecedent basis.
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierce (2,639,853) in view of Gongdon (507,784).
Pierce shows;
21. A ladder comprising:
      a first assembly (25) comprising:
a first pair of spaced apart rails (27),

      a second assembly (28) comprising:
a second pair of spaced apart rails (50),
     a pair of hinges (at 51) pivotally coupling the first assembly with the second assembly;
     a top cap (at 38) including a first body portion (42) coupled with the first assembly, and a second body portion (42a) pivotally coupled with the first body portion, wherein when in a first position, the second body portion presents a substantially planar surface for engagement with a vertical support structure (see Fig. 20).
    Pierce does not show his second body portion in the second position (see Fig.1) presents at least one pair of angled engagement surfaces for engagement with a vertical support structure.
      Parker, in Fig.23, shows a top cap having angled engagement surfaces (62, 66; 34, 38) for engagement with a vertical support structure and a channel at 29), as set forth in claim 28.
         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination 
25. The ladder of claim 21, wherein the pair of angled surfaces (62, 64) form a 90 degree interior angle.
26. The ladder of claim 21, wherein the pair of angled surfaces (66; 68) form a 90 degree exterior angle.
27. The ladder of claim 26, wherein the second body portion further includes a second pair of angled surfaces (62; 64) forming a 90 degree interior angle.
28. The ladder of claim 27, wherein the second body portion further includes a channel (at 29) disposed between the first protruding member and the second protruding member.
       With respect to the width, it would have been an obvious matter of design choice at the time the invention was made to have the channel exhibits a width of approximately 1.5 to approximately 1.625 inches, since such a modification would In re Rose, 105 USPQ 237 (CCPA 1955).   Further, changes in size or shape without special functional significance are not patentable.   Research Corp.v. Nasco Industries, Inc., 501 F2d 358; 182 USPQ 449 (CA 7) cert. Denied 184 USPQ 193; 43 USLW 3359 (1974). 
29. The ladder of claim 28, wherein the channel exhibits a width of approximately 1.5 to approximately 1.625 inches.
Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierce (2,639,853) in view of  Gongdon (507,784), as applied to claim 21 above, and further in view of Lawler (2017/0130530).
Lawler shows a ladder top platform (5) having a container with lid (340) for storing materials.
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ladder top platform of Pierce to comprise a canister with a lid, as taught by Lawler, since it would have provided the predictable results of facilitating the storage of material thereon.
 22. The ladder of claim 21, wherein the second body includes at least one canister.
.
     Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierce (2,639,853) in view of  Gongdon (507,784), as applied to claim 21 above, and further in view of Congdon (207,784).
    Congdon shows a top cap (C) includes a pair of channels formed in a body portion of the top cap attached to a first pair of spaced apart rails (A) configured to receive portions of a second pair of spaced apart rails (A’), hinged to the first pair of spaced apart rails (A), when the second pair of spaced apart rails are rotated to a position such that they extend upward beyond the top cap and are substantially parallel with the first pair of spaced apart rails (A).
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the top cap of Pierce to comprise a pair of channels, and for his second pair of rails to be hinged to his first pair of rails, as taught by Congdon, since it would have provided the predictable results of allowing his second pair of spaced apart rails to be rotated to a position such that they extend upward beyond the top cap and are substantially parallel with his first pair of spaced apart rails.
24. The ladder of claim 21, wherein the top cap includes a pair of channels formed in the first body portion including first channel adjacent a first side of the second .
Applicant’s election of Group (III) and specie Figs. 15A and 17-18C in the reply filed on 8/4/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-20 and 30-33 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/4/21.
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN CONSTANTINE CHIN-SHUE whose telephone number is (571)272-6828.  The examiner can normally be reached on Mon-Fri 8.00-5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 28800.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634